DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.

 Election/Restrictions
Claims 19, 22, 23 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2019.

	Claims 5, 7-8 and 12-14 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (N).
Patel teaches lyophilized platelet lysates (LPL) containing at least 30% lysed platelets (See e.g. claim 11) but the amount can be up to 100% (See e.g. page 9, lines 21-27) and concentration of LPL or LPRPL can range from 0.5% to 20% by volume of total lyophilized LPL or LPRPL used for the cell culture, that 10 mL of LPL or LPRPL can be used to prepare 100 mL of media and cultured human mesenchymal stem cells are isolated from bone marrow and adipose tissue, and a media composition can be prepared as follows:
10mL lyophilized LPL or LPRPL (about 1 gram)
1 mL of NEAA (100X)
1 mL of Glutamax (IOOX)
1 mL of Penn/Strep (100X)
97 mL of DMEM LG - without Phenol

It would have been obvious to one of ordinary skill in the art to prepare the instantly claimed composition comprising platelet concentrate with the instantly claimed amount of lyophilized platelet lysates, adipose tissue cells and RANTES because at the time the invention was made, it was known that lyophilized platelet lysates could be combined with cells from adipose tissue and that RANTES could be added to the culture media as clearly taught by Patel.  The amount of lyophilized platelet lysates and cells from adipose tissue fall within the range claimed.  A person of ordinary skill in the art would have understood to adjust the amount of RENTES in the composition to provide a more effective growth medium. The skilled artisan would have understood to include and adjust the amount of lyophilized platelet lysates, adipose cells and RENTES with expectation of success.  Therefore, the skilled artisan would have been motivated to use lyophilized platelet lysates, adipose tissue cells and RANTES in a composition based upon the beneficial teachings of Patel. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699